In a negligence claim to recover damages for personal injuries, the claimant appeals from a judgment of the Court of Claims (Orlando, J.), dated August 18, 1987, which, after a nonjury trial, dismissed the claim.
Ordered that the judgment is affirmed, with costs.
The court did not err in dismissing the claim, as the claimant failed to establish that the defendants breached their duty to exercise reasonable care to protect individuals on their *373premises from risk of harm (see, Greenfield v State of New York, 130 Misc 2d 161). Brown, J. P., Lawrence, Eiber and Sullivan, JJ., concur.